            Case 8:18-bk-08436-RCT         Doc 630      Filed 01/22/21     Page 1 of 9




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:
                                                             Case No. 8:18-bk-08436-RCT
STAY IN MY HOME, P.A.
fka STOPA LAW FIRM, P.A.                                     Chapter 7

         Debtor.
                                             /

              MOTION TO APPROVE COMPROMISE OF CONTROVERSY
             BETWEEN THE CHAPTER 7 TRUSTEE AND MARK P. STOPA

                        NOTICE OF OPPORTUNITY TO OBJECT
                           AND REQUEST FOR HEARING
         Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
 without further notice or hearing unless a party in interest files a response within 21 days from
 the date set forth on the attached proof of service, plus an additional three days for service if
 any party was served by U.S. Mail.

        If you object to the relief requested in this paper, you must file a response with the
 Clerk of the Court, Sam M. Gibbons United States Courthouse, 801 North Florida Avenue,
 Suite 555, Tampa, Florida 33602, and serve a copy on the movant's attorney, Eric D. Jacobs,
 Esq., Genovese Joblove & Battista, P.A., 100 North Tampa Street, Suite 2600, Tampa, Florida
 33602, and any other appropriate persons within the time allowed. If you file and serve a
 response within the time permitted, the Court will either schedule and notify you of a hearing,
 or consider the response and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that you
 do not oppose the relief requested in the paper, will proceed to consider the paper without
 furtherRobert
         noticeE.
                orTardif,
                   hearing,
                          Jr.and
                              (themay grant the as
                                   "Trustee"),  relief requested.
                                                   Chapter  7 Trustee of the bankruptcy estate of


         STEPHEN L. MEININGER (the "Trustee"), as Chapter 7 Trustee of the bankruptcy

estate of STAY IN MY HOME, P.A. fka STOPA LAW FIRM, P.A. (the "Debtor"), by counsel,

hereby files his Motion to Approve Compromise of Controversy Between the Chapter 7 Trustee

and Mark P. Stopa (the "Motion"), pursuant to Section 105(a) of Title 11 of the United States Code

(the "Bankruptcy Code") and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the
              Case 8:18-bk-08436-RCT         Doc 630     Filed 01/22/21     Page 2 of 9




"Bankruptcy Rule(s)"), resolving all claims and disputed matters between them in the related

adversary proceeding styled Stephen L. Meininger, as Chapter 7 Trustee v. Mark P. Stopa, Adv.

Proc. No. 8:20-ap-00527-RCT (the "Adversary Proceeding"). In support thereof, the Trustee states

as follows:

                                            Background

       1.        On October 2, 2018 (the "Petition Date"), the Debtor filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code with the Clerk of the Court.

       2.        The Trustee was then appointed and continues to serve as the Chapter 7 Trustee of

the Debtor's estate.

       3.        On January 3, 2019, Stopa filed his Proof of Claim 61-1 in the amount of $750,000

(the "Claim").

       4.        On October 14, 2019, counsel for the Trustee filed his First Interim Application for

Allowance and Payment of Compensation and Reimbursement of Expenses to Michael A.

Friedman, Lisa M. Castellano, Eric D. Jacobs, and the Law Firm of Genovese Joblove & Battista,

P.A. as General Counsel to the Chapter 7 Trustee [ECF No. 400] (the "Fee Application").

       5.        On November 13, 2019, having received no timely objections, the Court entered

the Order Granting First Interim Application for Allowance and Payment of Compensation and

Reimbursement of Expenses to Michael A. Friedman, Lisa M. Castellano, Eric D. Jacobs, and the

Law Firm of Genovese Joblove & Battista, P.A. as General Counsel to the Chapter 7 Trustee [ECF

No. 402] (the "Fee Order").

       6.        On November 25, 2019, Stopa filed his Motion to Vacate Ex Parte Order and for

Rehearing Regarding Attorney’s Fees, and Request for Hearing [ECF No. 405] (the "Fee




                                                  2
             Case 8:18-bk-08436-RCT         Doc 630     Filed 01/22/21     Page 3 of 9




Objection"), and on January 27, 2020, counsel for the Trustee filed its Response in Opposition to

Motion to Vacate Order Granting First Interim Fee Application [ECF No. 409].

       7.       On February 27, 2020, pursuant to the agreement of the Parties, the Court entered

the Agreed Order on Motion for Rehearing of Order Granting Trustee’s Application for Fees [ECF

No. 411], which preserved the issues contained in the Fee Objection filed by Stopa.

       8.       On October 1, 2020, the Trustee initiated the Adversary Proceeding by filing the

Complaint against Stopa for declaratory judgment, objection to claim, subordination of claim,

breach of fiduciary duty, and avoidance and recovery of fraudulent transfers.

       9.       The resolution of the Adversary Proceeding concerns a resolution of the Claim and

the Fee Objection filed by Stopa.

       10.      The Trustee and Stopa (collectively, the "Parties") have agreed to resolve the

disputes raised by the Adversary Proceeding pursuant to the terms set forth in the previously agreed

settlement agreement, and this Motion.

                                      Terms of Compromise

       11.      Subject to final approval by the Bankruptcy Court and the entry of a non-appealable

final order (the "Settlement Approval Order"), the Parties have agreed to the following terms (the

"Settlement Agreement"):

             a. Dismissal of the Claim. Stopa agrees to the entry of an order disallowing the Claim
                in its entirety in the Bankruptcy Case. Stopa shall have no amount(s) due and owing
                from the Debtor’s bankruptcy estate.

             b. Withdrawal of the Fee Objection. The parties agree that the disallowance of the
                Claim renders the Fee Objection moot, and Stopa agrees to the entry of an order
                withdrawing the Fee Objection and otherwise allowing the Fee Application and Fee
                Order as is.

             c. Dismissal of the Adversary Proceeding. Within five (5) days after the date the
                Settlement Approval Order becomes final and non-appealable, and in consideration



                                                 3
              Case 8:18-bk-08436-RCT          Doc 630     Filed 01/22/21      Page 4 of 9




                 for Stopa’s promises and covenants herein, the Trustee shall release all claims
                 against Stopa and dismiss the Adversary Proceeding with prejudice.

              d. Release. Upon dismissal of the Adversary Proceeding, the Parties, any predecessors
                 and/or successors in interest, and its attorneys shall have no further liability to
                 anyone regarding the matters contained within the Settlement Agreement.

              e. Admit No Liability. By entering into this Settlement Agreement, the Parties make
                 no admission as to liability of any type.

              f. Retention of Jurisdiction. The Parties agree that this Court shall retain jurisdiction
                 to interpret and enforce the terms of the Settlement Agreement.

        12.      The Parties agree to execute any and all documents necessary to effectuate the terms

and conditions of this Settlement Agreement.

                                      Best Interest of the Estate

        13.      The Trustee believes that the Settlement Agreement outlined herein is in the best

interests of the Debtor's estate. The terms of the Settlement Agreement will allow the dispute

between the Trustee and Stopa to be resolved expeditiously, and given the costs of continued

litigation, the compromise is in the best interests of the estate.

                                    Standard for Approval

        14.      This Court has jurisdiction and authority to approve the Settlement under 28 U.S.C.

§§ 157 and 1334 and Bankruptcy Rule 9019 and Section 105 of the Bankruptcy Code.

        15.      Under Bankruptcy Rule 9019, the Court has authority to approve settlements and

compromises of controversies upon notice to appropriate parties in interest. Fed. R. Bankr. P. 9019.

        16.      A settlement “must, at a minimum, be fair and ‘not fall below the lowest point in

the range of reasonableness’” when judged against the following factors: “(a) the probability of

success in the litigation; (b) the difficulties, if any, to be encountered in the matter of collection;

(c) the complexity of the litigation involved, and the expense, inconvenience and delay necessarily




                                                    4
              Case 8:18-bk-08436-RCT          Doc 630       Filed 01/22/21      Page 5 of 9




attending it; (d) the paramount interest of the creditors and a proper deference to their reasonable

views in the premises.”1

        17.     “When the potential augmentation of a bankruptcy estate ‘involves protracted

investigation or potentially costly litigation, with no guarantee as to the outcome, the trustee must

tread cautiously, and an inquiring court must accord him wide latitude in deciding whether to

settle.”2 The question “is not whether the settlement on the terms proposed is objectively better for

the [e]state than the litigation alternative,” but “whether the Trustee’s decision was reasonable.”3

        18.     The Trustee respectfully submits that the proposed compromise is imminently fair,

reasonable, and certainly falls well above the “lowest point” on the range of reasonableness based

on the applicable factors under Justice Oaks. Upon information and belief, assuming this Motion

is granted, the Trustee will be in a position to make a significant distribution to timely, allowed

unsecured claims, depending on the outcome of the remaining claim objections and the outcome

of the claims to attorney’s fees that remain to be administered by the Trustee.

        19.     Probability of success: The probability of success in litigation is always uncertain.

Although the Trustee is confident in the merits of his claims, they would be expensive to litigate.

Inter alia, the Trustee likely would need to retain expert witnesses in the areas of insolvency and

law practice management to prosecute the adversary proceeding.

        20.     Difficulties in the matter of collection: The Trustee believes that Stopa is

collectible, however, collection, as always, presents delay and expense. Additionally, collecting

against an individual presents challenges. The Trustee firmly believes that it is in the estate’s



1
  In re Soderstrom, 477 B.R. 249, 252 (Bankr. M.D. Fla. 2012) (citing In re Justice Oaks II, Ltd., 898 F.2d
1544, 1549 (11th Cir. 1990)).
2
  Id. (citing In re Chira, 367 B.R. 888 (S.D. Fla. 2007)).
3
  In re Harbour East Dev., 2012 WL 1851015, at *1-2 (Bankr. S.D. Fla. May 21, 2012).

                                                    5
             Case 8:18-bk-08436-RCT         Doc 630      Filed 01/22/21     Page 6 of 9




interest to resolve the Adversary Proceeding now, enabling the Trustee to be in a position to make

a significant distribution to unsecured creditors, rather than incurring unnecessary fees and costs

and attempting to collect on a judgment later.

       21.     Complexity of the litigation: It would take the Trustee time and costs to seek

authorization to hire an expert and litigate the Adversary Proceeding, which would create

uncertainty as to the resolution of the Claim and the amount to be disbursed to creditors.

       22.     Expense, inconvenience and delay attending the litigation: For all of the reasons

discussed above, there would be significant expense and inconvenience were the estate to pursue

the litigation on the merits, and doing so would delay the administration of this case. By contrast,

the proposed settlement resolves the entire Adversary Proceeding by disallowing the Claim and

positions the estate to make a substantial distribution to unsecured creditors of the Debtor’s estate.

       23.     Interest of the creditors and their reasonable views in the premises: The Trustee’s

settlement with Stopa would eliminate further expense to, and would generate a guaranteed

distribution for unsecured creditors by disallowing the Claim of Stopa. Since creditors are

generally concerned with realizing value from the claims they filed, the Trustee submits that his

settlement with Stopa serves the paramount interest of creditors, which is getting paid.

                                            Conclusion

       24.     The Trustee believes, in his business judgment, that the terms of the Settlement

Agreement are fair and reasonable and in the best interests of the estate and creditors, as it paves

the way for a significant distribution to unsecured creditors by disallowing the Claim of Stopa

while incurring minimal litigation expense. The terms outlined above will allow the dispute

between the Trustee and Stopa to be resolved expeditiously, avoid further costly litigation, and

minimize additional administrative expenses, and permit a distribution to creditors. The Settlement



                                                  6
             Case 8:18-bk-08436-RCT         Doc 630     Filed 01/22/21      Page 7 of 9




Agreement was negotiated at arms’ length and in good faith. The Trustee respectfully submits that

this Motion should be granted pursuant to Bankruptcy Rule 9019(a) and Bankruptcy Code Section

105(a).

          WHEREFORE, the Trustee respectfully requests the entry of an Order (i) granting this

Motion, (ii) approving the Settlement Agreement, as set forth herein, and (iii) granting such further

relief as the Court may deem just and proper.

          DATED: January 22, 2021.

                                              GENOVESE JOBLOVE & BATTISTA, P.A.
                                              General Counsel to the Chapter 7 Trustee
                                              100 N. Tampa Street, Suite 2600
                                              Tampa, Florida 33602
                                              Telephone: (813) 439.3100
                                              Telecopier: (813) 439.3110

                                              By: /s/ Eric D. Jacobs
                                                  Michael A. Friedman, Esq.
                                                  Florida Bar No. 71828
                                                  E-Mail: mfriedman@gjb.law
                                                  Lisa M. Castellano, Esq.
                                                  Florida Bar No. 748447
                                                  E-Mail: lcastellano@gjb.law
                                                  Eric D. Jacobs, Esq.
                                                  Florida Bar No. 85992
                                                  E-Mail: ejacobs@gjb.law




                                                 7
           Case 8:18-bk-08436-RCT          Doc 630      Filed 01/22/21     Page 8 of 9




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 22, 2021, a true and correct copy of the foregoing

document has been furnished via electronic mail upon all creditors and parties registered to receive

electronic notices via the Court's CM/ECF System.

       I FURTHER CERTIFY that on January 22, 2021, a true and correct copy of the foregoing

document has been furnished via electronic mail to all parties who have specifically requested to

receive notice in accordance with the Order Granting Chapter 7 Trustee's Expedited Motion to

Limit Notice and Modify Service Procedures (Doc No. 11) (the "Notice Order"), as detailed in the

below Service List.

       I FURTHER CERTIFY that on January 22, 2021, a true and correct copy of the foregoing

document has been furnished via First Class U.S. Mail, postage prepaid, and/or via electronic mail

to:

         Jake C. Blanchard, Esq.                 Eugene Jackson
         Blanchard Law, P.A.                     919 Fern Ave
         1501 Belcher Rd. S., Unit 6B            Cocoa, FL 32922
         Largo, FL 33771
         Counsel for Mark P. Stopa


                                              By: /s/ Eric D. Jacobs
                                                  Eric D. Jacobs, Esq.




                                                 8
          Case 8:18-bk-08436-RCT       Doc 630    Filed 01/22/21   Page 9 of 9




                                    SERVICE LIST


Served Via E-Mail Pursuant to Notice Order

 Don L. Wagner and Peggy H. Wagner           don.wagner.check@gmail.com
 Carla Turner-Hahn, Esq.                     carlathahn@gmail.com
 Michael S. Haulsee                          limaroma@tampabay.rr.com
 States Coyle                                statescoyle@bellsouth.net
 Mark Printz and Brenda Printz               mark.printz@outlook.com
 Craig Jackson and Karen Jackson             craig.jackson@thundermarine.com
 Jody Young and Constance Ficarra            cscdad1@gmail.com
 Timothy Brubaker                            spike_122000@msn.com
 Leonardo DiGiovanni                         leonardo@rent6.com
 Christian Jimenez                           christian.p.jimenez@icloud.com
 Ruthy Calle                                 ruthycalle@gmail.com
 Beatrice E. Galeano                         beagal@bellsouth.net
 Holly Dickson                               hldickson@verizon.net
 Daniel Rosenfield                           daniel.i.rosenfield@gmail.com
 Ellen Purdy and Glen Purdy                  funbunsrme@yahoo.com
 Jeff Horne                                  jeffhorne@tampabay.rr.com
 Milo Price III and Jennifer Price           jjenprice@aol.com
 John Noterman                               Noterman14@gmail.com
 Ian Ross-Johnson                            ianrossjohnson@gmail.com
 Alan Maiden                                 Alanmaiden21@live.com
 Deborah Ryan                                dryan@depo.com
 Janet Allen-Lawson                          jnanafana@aol.com




                                             9
